Title: To John Adams from Richard Rush, 3 June 1815
From: Rush, Richard
To: Adams, John


				
					
					Washington June 3. 1815.
				
				R. Rush presents his affectionate respects to Mr Adams, with the hope that Mrs Adams and himself are both well. He begs the favor of Mr Adams to present to Mrs A. the enclosed letter.On his return to this shabby village the day before yesterday after a month’s absence on a visit to beautiful Philadelphia, R. R. had the pleasure to find Mr Adams’s favor of the 26th of April, sealed with a large, pretty, and very appropriate, seal. When the arrears of business accumulated during his absence have been conquered, R. R. hopes for the pleasure of doing more than simply acknowledging this favor.  
				
				
			